ASSIGNMENT OF DESGROSBOIS OPTION AGREEMENT




THIS ASSIGNMENT OF THE DESGROSBOIS OPTION AGREEMENT (this “Assignment”) is made
effective as of June 12, 2019 (the “Effective Date”), by and between Ian Ilsley,
(“Assignor”), and Venture Vanadium Inc, a Nevada corporation, (“Assignee”).




WITNESSETH:




WHEREAS , Assignor and Fayz Yacoub (“Optionor”), entered into that certain
option agreement dated 6th November 2018 (the “Option Agreement”) for 4,423
 acres and 30 mineral claims in Quebec, (the “Property”); and




WHEREAS , Assignor desires to assign to Assignee all of Assignor’s right title
and interest in the Property in exchange for common stock of Assignee.




WHEREAS , to grant Assignee right title and interest in the Property, Assignor
desires to, from and after the Effective Date, assign its right to ownership in
the Property under the Option Agreement to Assignee and Assignee desires to
accept the assignment of such rights in the Property and to assume all of
Assignor’s duties, obligations, and liabilities under the Option Agreement; and




WHEREAS , as consideration for the assignment, Assignee has agreed to pay to
Assignor one hundred thousand (100,000) shares of its common stock.




NOW, THEREFORE , for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:




1.

Assignment . As of the Effective Date, Assignor hereby assigns, gives, grants,
bargains, sells, conveys, transfers and sets over unto Assignee, all of
Assignor’s right, title and interest in, to, and under the Property in the
Option Agreement dated November 6, 2018, including all of Assignor’s duties,
obligations, and liabilities under the Option Agreement, including any and all
payment obligations to Optionor.

2.

Consideration . In consideration for the assignment to Assignee of right title
and interest in the Property, Assignee shall issue to Assignor one hundred
thousand (100,000) shares of Assignee’s common stock (“Shares”), as follows:
50,000 thousand (50,000) Shares upon the Effective Date, and 50,000 thousand
(50,000) Shares Ninety (90) days following the effective date.

3. Assignor’s Representations .




Assignor represents and warrants to Assignee that:






(i)

The Option Agreement attached hereto as Exhibit A and made a part hereof is a
true and complete copy and there have been no amendments or modifications
thereto except as otherwise set forth in Exhibit A .




(ii)

Assignor has been, now is, and shall in the future fulfill all of his
obligations under the Option Agreement.




a.

Assignor has previously paid to Optionor all contracted payments, totaling fifty
thousand USD ($50,000) that were due under the Option Agreement in addition
$15,000 will be paid to the Optionor together with the issuance of 100,000
shares as compensation for delay.






4.

Indemnification . (a) Assignee hereby indemnifies and agrees to defend and hold
harmless Assignor, its members, managers, stockholders, directors, officers,
successors and assigns from and against any and all actual or alleged claims,
demands, liability, loss, damage, cost and expense, including without limitation
reasonable attorneys’ fees, which Assignor may or shall incur under the Option
Agreement by reason of any failure or alleged failure of Assignee to perform or
fulfill the duties, obligations, and liabilities of the Lessee under the
Purchase Agreement from and after the Effective Date.

b) Assignor hereby indemnifies and agrees to defend and hold harmless Assignee
its members, managers, stockholders, directors, officers, successors and assigns
from and against any and all actual or alleged claims, demands, liability, loss,
damage, cost and expense, including without limitation reasonable attorneys’
fees, which Assignee may or shall incur by reason of any failure or alleged
failure of Assignor to have complied with, performed, or fulfilled the duties,
obligations, and liabilities of the Optionee under the Purchase Agreement prior
to the Effective Date.




5.

Successors and Assigns . The terms and conditions of this Assignment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the restrictions on assignment in
the Lease.




6.

Counterparts . This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall constitute one document.
Facsimile and electronic signatures will be effective as original signatures
with regard to this Assignment.




7.

Governing Law . This Assignment shall be construed, and the rights and
obligations of Assignor and Assignee hereunder shall be determined, in
accordance with the substantive laws of the State of Nevada without regard to
any choice of law provisions therein. Venue is proper in the county in which the
Property is located.




8.

Construction . Any capitalized terms used in this Assignment and not defined
shall have the same meaning as set forth in the Option Agreement unless
otherwise expressly set forth herein to the contrary.










IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed on the day and year first set forth above.
















ASSIGNEE: ASSIGNOR:




Venture Vanadium Inc

a Nevada Corporation







By:

___________________________

By: ___________________________




Name: Ian Ilsley

Name: Ian Ilsley

Title:   Chief Executive Officer

Title:  Assignor







Agreed & Accepted




Fayz Yacoub










By: ___________________________




Name: Fayz Yacoub




Title:   Optionor – Desgrosbois Option Agreement


















